  Case 5:17-cv-00220-LHK Document 1228-2 Filed 01/10/19 Page 1 of 10




EXHIBIT 3 TO HUAWEI’S MOTION TO SEAL
                            (JX-097)
         PUBLIC REDACTED VERSION
Case 5:17-cv-00220-LHK Document 1228-2 Filed 01/10/19 Page 2 of 10




                                                   Provisionally Highly Confidential
Case 5:17-cv-00220-LHK Document 1228-2 Filed 01/10/19 Page 3 of 10




                                                   Provisionally Highly Confidential
Case 5:17-cv-00220-LHK Document 1228-2 Filed 01/10/19 Page 4 of 10




                                                   Provisionally Highly Confidential
Case 5:17-cv-00220-LHK Document 1228-2 Filed 01/10/19 Page 5 of 10




                                                   Provisionally Highly Confidential
Case 5:17-cv-00220-LHK Document 1228-2 Filed 01/10/19 Page 6 of 10




                                                   Provisionally Highly Confidential
Case 5:17-cv-00220-LHK Document 1228-2 Filed 01/10/19 Page 7 of 10




                                                   Provisionally Highly Confidential
Case 5:17-cv-00220-LHK Document 1228-2 Filed 01/10/19 Page 8 of 10




                                                   Provisionally Highly Confidential
Case 5:17-cv-00220-LHK Document 1228-2 Filed 01/10/19 Page 9 of 10
Case 5:17-cv-00220-LHK Document 1228-2 Filed 01/10/19 Page 10 of 10




                                                   Provisionally Highly Confidential
